Citation Nr: 0532841	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for bronchial 
asthma with psychophysiological pulmonary reaction, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from September 1949 to June 1961.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisianna.  

In October 2000, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

When this case was most recently before the Board in November 
2003, it was remanded to the originating agency for further 
action, to include the issuance of a Statement of the Case 
(SOC) addressing the issues of entitlement to service 
connection for a psychiatric disability other than 
psychophysiological pulmonary reaction, and entitlement to 
service connection for additional pulmonary disability, to 
include chronic obstructive pulmonary disease (COPD).  The 
veteran submitted a VA Form 21-4138 in June 2004 withdrawing 
his appeal with respect to the psychiatric disability; thus, 
that issue is not longer in appellate status.  38 C.F.R. § 
20.204(c) (2004).  

The RO issued an SOC in January 2005 addressing the matter of 
entitlement to service connection for additional pulmonary 
disability.  In a cover letter sent with the SOC, the veteran 
was informed of the requirement that he submit a substantive 
appeal to perfect his appeal with respect to this issue.  
Thereafter, the issue was not addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.




FINDING OF FACT

The veteran's bronchial asthma with psychophysiological 
pulmonary reaction is currently asymptomatic.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for bronchial asthma with psychophysiological pulmonary 
reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1996 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher disability rating for his 
service-connected bronchial asthma with psychophysiological 
pulmonary reaction.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in letters from the RO or the Appeals Management 
Center to the veteran and his representative sent in May 
2001, September 2003 and April 2004.  The Board notes that, 
even though those letters requested responses within 60 days 
or 30 days, they also expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board also notes that the veteran has been afforded VA 
examinations and service medical records and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

The Board notes that the May 2002 VA examiner stated that a 
methacholine challenge test for definitive diagnosis of 
asthma versus COPD has not been performed.  However, he also 
stated that the veteran is currently in a physical state 
where he could probably not endure such a test.  This case is 
thus distinguished from Hyder v. Derwinski, 1 Vet. App. 221 
(1991) where the Court held that VA is obligated to provide 
specialized examinations and testing recommended by an 
examining physician.  In this case, given the examiner's 
opinion that the veteran could not endure such a test, the 
Board cannot and does not conclude that such a test was in 
fact recommended.  Accordingly, a Remand for an additional 
examination is not warranted.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim before returning it to the 
Board in January 2005.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had VCAA notice been 
provided before the initial adjudication of the claim, and 
the veteran does not so contend.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran is currently evaluated at the 30 percent level 
for bronchial asthma with psychophysiological pulmonary 
reaction, under Diagnostic Code 6602.  The Board finds that 
this is the most appropriate diagnostic code for application 
in this case, as the veteran is service connected 
specifically for bronchial asthma.  Moreover, the 
symptomatology associated with the psychophysiological 
pulmonary reaction is clearly identified as "pulmonary."  
Thus, none of the diagnostic codes applicable to mental 
disorders would be appropriate.  While the veteran also has a 
diagnosis of COPD, as will be discussed in more detail below, 
a November 2004 VA opinion attributes the veteran's COPD to 
non-service factors, i.e., a history of tobacco use.  
Diagnostic Code 6602 is specifically identified in the rating 
schedule as being applicable to bronchial asthma.  
Accordingly, it is deemed the most appropriate diagnostic 
code.

A 60 percent rating under Diagnostic Code 6602 requires an 
FEV-1 or an FEV-1/FVC of 40 to 55 percent of the predicted 
value; at least monthly visits to a physician for required 
care of exacerbation; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

The most recent pulmonary function test, conducted in 
conjunction with an August 2004 VA examination shows an FEV-1 
after administration of medications of 36 percent of the 
predicted value, and an FEV-1/FVC of 57 percent of the 
predicted value.  Such results would appear to justify a 
higher rating under Diagnostic Code 6602; however, in 
essence, the symptomatology that produces such impairment has 
been medically attributed to the veteran's non-service-
connected COPD and tobacco addiction.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The August 2004 VA examination was requested by the Board in 
its November 2003 remand for the specific purpose of 
obtaining medical evidence by which to differentiate the 
veteran's service-connected and non-service-connected 
pulmonary symptomatology.  The examiner clearly noted the 
veteran's history of bronchial asthma, but also noted that 
the veteran does not have frequent asthma attacks currently, 
and that no complications or sequela from asthma were noted 
at separation from service.  Moreover, asthma symptomatology 
was not objectively noted in the examination report; and 
significantly, the examiner did not include a current 
diagnosis of bronchial asthma, but diagnosed tobacco 
addiction and COPD secondary to tobacco addiction.  While 
these findings and conclusions alone do not establish that 
the veteran no longer has asthma, they do show that the 
veteran's current pulmonary symptomatology is not 
attributable to any significant degree to the historical 
diagnosis of asthma.  

The Board's finding with respect to attribution of 
respiratory symptoms is also supported by a September 1996 VA 
examination report.  A pulmonary function test conducted in 
conjunction with that examination showed an FEV-1 of 35 
percent of the predicted value, and an FEV-1/FVC of 49 
percent of the predicted value.  However, the examiner's 
interpretation of those results was that they were more 
compatible with COPD than asthma.  

Similarly, the veteran was examined in September 2001, and 
again in May 2002, by the same VA examiner.  The examiner's 
conclusions from those two evaluations were essentially the 
same.  In September 2001, the VA examiner interpreted 
pulmonary function tests, showing an FEV-1 of 23 percent of 
the predicted value, and an FEV-1/FVC of 47 percent of the 
predicted value, as consistent with severe COPD.  He further 
stated, "[t]he values of his pulmonary function tests lean 
more towards COPD/emphysema than [they do] asthma or reactive 
airway disease."  Pulmonary function testing conducted in 
May 2002 showed an FEV-1 of 28 percent of the predicted 
value, and an FEV-1/FVC of 50 percent of the predicted value.

On the September 2001 report, the VA examiner noted that the 
veteran has not been told he was asthmatic since 1957.  The 
examiner concluded that the veteran does not have bronchial 
asthma, but has severe ventilatory impairment consistent with 
COPD.  Significantly, with respect to the service-connected 
psychophysiological pulmonary reaction, he stated his opinion 
that it is not likely that the veteran's "so called 
bronchial asthma" has led to any type of pathological 
psychophysiologic pulmonary reaction, but years of smoking 
have led to COPD.  In the May 2002 report, he endorsed his 
prior findings.  

Based on such consistent clinical findings and medical 
opinion evidence, the Board finds, as did the RO, that 
bronchial asthma does not currently contribute in any 
significant way to the veteran's overall respiratory 
symptomatology.  The diagnosis of asthma is in essence by 
history only, and is currently considered asymptomatic, and 
thus noncompensable.  See 38 C.F.R. § 4.31 (2005) [when the 
requirements for a compensable rating of a diagnostic code 
are not shown, a 0 percent rating is assigned].  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with respiratory disorders.  The amendments to the 
regulations were made effective from October 7, 1996.  The 
veteran filed his increased rating claim in January 1996, 
prior to that date.  

Accordingly, the Board has also considered the former 
regulations.  

Under the former criteria, the next higher evaluation of 60 
percent is warranted for severe impairment due to bronchial 
asthma, with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  

As discussed above, the medical evidence establishes that the 
veteran's respiratory symptoms are attributable to COPD and 
not to asthma.  The veteran's bronchial asthma is diagnosed 
by history only and is currently considered asymptomatic.  
Accordingly, the disability does not warrant a higher rating 
under the former criteria either.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected bronchial 
asthma.  In his October 2000 hearing, the veteran clearly 
attributed his respiratory symptoms to asthma.  However, 
while the veteran is competent to report his symptoms, in 
this case, it is not the degree or type of symptomatology 
that is at issue, but rather the attribution of 
symptomatology to service-connected and non-service-connected 
respiratory disorders.  As a lay person without medical 
training the veteran is not competent to relate his symptoms 
to a particular diagnosis or specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board 
believes that the objective evidence of record, which, as 
indicated above, attributes the veteran's current respiratory 
symptomatology to non-service-connected COPD and tobacco 
addiction, outweighs the veteran's statements.  

The Board notes that, although the veteran's bronchial asthma 
is currently considered asymptomatic, the veteran has been 
assigned a 30 percent rating under this code for over 20 
years.  Thus, the 30 percent rating may not be reduced absent 
a showing that it was based on fraud.  See 38 C.F.R. § 
3.951(b) (2005).  See also 38 C.F.R. §§ 3.344, 4.13 (2005).

As discussed above, the veteran's representative, in written 
argument submitted in September 2003, specifically pointed to 
the statement of the May 2002 VA examiner that a methacholine 
challenge test would provide a definitive diagnosis of asthma 
versus COPD, but the veteran could probably not endure such a 
test.  The representative concluded that this statement 
invalidated the May 2002 VA examiner's endorsement of his 
prior September 2001 conclusion that the veteran has COPD as 
opposed to asthma.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board accepts and adopts the opinion stated in 
the September 2001 report, that the veteran has COPD and not 
asthma.  As a medical professional, the September 2001/May 
2002 examiner is competent to reach a conclusion based on 
less-than-perfect evidence.  Absolute certainty with respect 
to the diagnosis is not required.  The standard in weighing 
the evidence is whether there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter.  If so, then the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  

In this case, the preponderance of the evidence is clearly 
against the claim.  In so finding, the Board notes that the 
September 2001/May 2002 examiner's conclusions are also 
consistent with the opinion of the November 2004 examiner.  
By contrast, there is no competent evidence that attributes 
the veteran's current symptoms to his service-connected 
asthma.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating higher than 30 percent for his service-connected 
bronchial asthma with psychophysiological pulmonary reaction.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his asthma.  He was hospitalized in 
October 2001; however, that was attributed to his COPD by the 
May 2002 examiner.  

In sum, there is no indication in the record that this case 
involves such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

A rating higher than 30 percent for bronchial asthma with 
psychophysiological pulmonary reaction is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


